Boggs, Judge.
In Brown v. State, 293 Ga. 787 (750 SE2d 148) (2013), the Supreme Court reversed the judgment of this Court in State v. Brown, *590315 Ga. App. 154 (726 SE2d 654) (2012). We therefore vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and affirm the trial court’s judgment.
Decided January 23, 2014.
Patrick H. Head, District Attorney, Anna Green Cross, Richele P. Anderson, Assistant District Attorneys, for appellant.
John A. Steakley, for appellee.

Judgment affirmed.


Barnes, P. J., Miller, Dillard, Ray, Branch and McMillian, JJ., concur.